SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 SCHEDULE 13D (Rule 13d-101) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 2)1 Clovis Oncology, Inc. (Name of Issuer) Common Stock, $.001 par value (Title of Class of Securities) (CUSIP Number) Domain Associates, LLC Ropes & Gray LLP One Palmer Square 1211 Avenue of the Americas Princeton, NJ08542 New York, NY 10036 Attn: Kathleen K. Schoemaker Attn: Morri H. Weinberg, Esq. Tel: (609) 683-5656 Tel: (212) 596-9000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 3, 2015 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.[] Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. 1The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 189464100 1. NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (VOLUNTARY) EIN No.: Domain Partners VII, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[X] (b)[] 3. SEC USE ONLY 4. SOURCE OF FUNDS Not Applicable 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.1% TYPE OF REPORTING PERSON PN 2 CUSIP NO. 189464100 1. NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (VOLUNTARY) EIN No.: DP VII Associates, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[X] (b)[] 3. SEC USE ONLY 4. SOURCE OF FUNDS Not Applicable 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS ISREQUIRED PURSUANT TO ITEM 2(d) or 2(e) [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 0.1% TYPE OF REPORTING PERSON PN 3 CUSIP NO. 189464100 1. NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (VOLUNTARY) EIN No.: Domain Associates, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[X] (b)[] 3. SEC USE ONLY 4. SOURCE OF FUNDS Not Applicable 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 0.1% TYPE OF REPORTING PERSON OO 4 CUSIP NO. 189464100 AMENDMENT NO. 2 TO SCHEDULE 13D Reference is hereby made to the statement on Schedule 13D filed with the Securities and Exchange Commission (the "Commission") by the Reporting Persons with respect to the Common Stock of the Issuer on November 21, 2011 and Amendment No. 1 thereto filed on June 5, 2013 (as so amended, the "Schedule 13D").Terms defined in the Schedule 13D are used herein as so defined. Item 5. Interest in Securities of the Issuer. Item 5(a) is hereby amended and restated as follows: The information requested by this paragraph is incorporated herein by reference to the cover pages to this Amendment No. 2 to Schedule 13D. Ownership percentages are based on 34,017,885 shares of Common Stock outstandingas of February 20, 2015, as reported in the Issuer’s Report on Form 10K for the period endedDecember31, 2014 filed with the Commission on February 27, 2015. In addition to the shares that OPSA VII indirectly beneficially owns in its capacity as the general partner of DP VII and DP VIIA, OPSA VII directly beneficially owns 41,813 shares of Common Stock, or approximately 0.1% of the Common Stock outstanding. In addition, James C. Blair directly beneficially owns (i) 12,413 shares of Common Stock issuable upon exercise of a presently-exercisable option to purchase 12,413 shares of Common Stock, at an exercise price of $11.02 per share, which was granted on August 24, 2011 and expires on August 24, 2021; (ii) 12,413 shares of Common Stock issuable upon exercise of a presently-exercisable option to purchase Common Stock, at an exercise price of $19.46per share, which was granted on June 14, 2012 and expires on June 14, 2022; (iii) 12,414 shares of Common Stock issuable upon exercise of a presently-exercisable option to purchase Common Stock, at an exercise price of $71.11per share, which was granted on June 13, 2013 and expires on June 13, 2023; and (iv) 8,276 shares of Common Stock issuable upon exercise of a presently-exercisable option to purchase Common Stock,representing the vested portion of anoption to purchase 12,414 shares of Common Stock, at an exercise price of $44.52per share, which was granted on June 12, 2014 and expires on June 12, 2024. Item 5(c). of the Schedule 13D is hereby amended and restated as follows: On March 3, 2015, DP VII distributed in kind 500,000 shares of Common Stock pro rata to its partners, including 41,813 shares to OPSA VII. On March 5, 2015, DP VII A sold 8,528 shares of Common Stock in open market transactions, at an average price of $77.6963per share. 5 CUSIP NO. 189464100 SIGNATURES After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated:March 9, 2015 DOMAIN PARTNERS VII, L.P. By: One Palmer Square Associates VII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DP VII ASSOCIATES, L.P. By: One Palmer Square Associates VII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DOMAIN ASSOCIATES, L.L.C. By: /s/ Kathleen K. Schoemaker Managing Member 6
